Exhibit 10.1

Liberty Expedia Holdings, Inc.

12300 Liberty Boulevard

Englewood, CO  80112

 

Barry Diller

c/o Arrow Investments, Inc.

555 West 18th Street

New York, NY 10011

 

John C. Malone

c/o Liberty Media Corporation

12300 Liberty Boulevard

Englewood, CO  80112

 

Liberty Interactive Corporation

12300 Liberty Boulevard

Englewood, CO  80112

 

Attention:  Richard N. Baer

 

Re:                             Extension of Transaction Agreement

 

March 6, 2018

 

Dear Sirs:

 

Reference is made to the Amended and Restated Transaction Agreement, dated as of
September 22, 2016 (the “Transaction Agreement”), by and among Liberty
Interactive Corporation (“Liberty”), Liberty Expedia Holdings, Inc. (“Splitco”),
John C. Malone (“Malone”) and Leslie Malone (“Mrs. Malone,” and together with
Malone, the “Malone Group”), and Mr. Barry Diller (“Diller”).  Capitalized terms
used and not defined herein shall have the meanings ascribed to such terms in
the Transaction Agreement.

 

1.             Amendment to Transaction Agreement.  The parties have determined
to amend the term “Proxy Swap Termination Date,” as defined in the Transaction
Agreement, by amending clause (i) of Section 15(b) of the Transaction Agreement
to read in its entirety as follows:

 

“(i)          May 4, 2019;”

 

The parties acknowledge and agree that the term “Proxy Swap Termination Date,”
as so amended, will be applicable for each Transaction Instrument executed,
entered into, filed or made effective in connection with the transactions
contemplated by the Transaction Agreement.

 

--------------------------------------------------------------------------------


 

2.             Further Assurances.  At any time or from time to time after the
date hereof, the parties agree to cooperate with each other, and at the request
of any other party, to execute and deliver any further instruments or documents
and to take all such further action as the other party may reasonably request in
order to evidence or effectuate the intent of the parties hereunder.

 

3.             Amendment and Waiver.  This letter agreement may not be amended,
modified, or waived except in a written instrument executed by the parties.  The
failure of any party to enforce any of the provisions of this letter agreement
shall in no way be construed as a waiver of such provisions and shall not affect
the right of such party thereafter to enforce each and every provision of this
letter agreement in accordance with its terms.

 

4.             Counterparts.  This letter agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

 

5.             Transaction Agreement in Effect.  Other then as specified in this
letter agreement, the terms of the Transaction Agreement are unmodified and
remain in full force and effect and will continue to govern the relationship
among Liberty, Splitco, Diller and the Malone Group as to the other matters
contained therein.  This letter agreement, together with the Transaction
Agreement shall constitute one and the same agreement.

 

2

--------------------------------------------------------------------------------


 

If the foregoing is consistent with your understanding, please so indicate by
your signature below, which will constitute the agreement of the parties hereto.

 

 

LIBERTY EXPEDIA HOLDINGS, INC.

 

/s/ Craig Troyer

 

Name:

Craig Troyer

 

Title:

Senior Vice President, Deputy General Counsel and Assistant Secretary

 

Accepted and Agreed:

 

LIBERTY INTERACTIVE CORPORATION

 

 

 

By:

/s/ Craig Troyer

 

Name:

Craig Troyer

 

Title:

Senior Vice President, Deputy General Counsel and Assistant Secretary

 

 

 

 

/s/ Barry Diller

 

Barry Diller

 

 

 

/s/ John C. Malone

 

John C. Malone

 

 

 

/s/ Leslie Malone

 

Leslie Malone

 

 

cc:

Andrew J. Nussbaum

 

 

Wachtell Lipton Rosen & Katz

 

 

 

 

Steven D. Miller

 

 

Sherman & Howard LLC

 

 

3

--------------------------------------------------------------------------------